Exhibit 10.35
Dear Kevin,
I am extremely pleased to inform you that as of June 20th, 2005, the first
tranche of the Founders Award Program has now vested. You will recall that the
award was to vest when the Novelis closing share price attained a price of
$23.57, (which was an 8% share price improvement from the date of the grant of
the award by the Novelis board) and then held that price for a minimum of 15
consecutive trading days. This has now occurred! It is important to remember
that this grant is designed to align Senior Management and the Novelis
shareholder and as such will now, following the vesting of the award, track the
share price of the Novelis shares until it is paid in cash on or about March 24,
2006.
The initial component for you personally concerning the first tranche of the
award is 7,200 Performance Share Units (PSUs) which based on a June 20, 2005
closing price of $25.13 has a value of $169,704. The value of the PSUs, will now
depend on the closing share price of Novelis shares on March 17, 20, 21, 22 and
23, 2006; the average closing price for this five consecutive trading day period
will set the price for the Novelis PSUs to be converted into a cash payment to
you on or about March 24, 2006. (Example: If the Novelis closing share price
average for the five days in March of 2006 would be $30.00, then your value
would increase to $216,000 ($30.00 x 7,200 = $216,000). If the value would
decline to $20.00, then your value would be $144,000 ($20.00 x 7,200 =
$144,000).
This is, of course, the first tranche of the Founders Award Grant. Your second
tranche amount is 6,000 additional PSUs and would trigger with a closing share
price of $25.31 (a second 8% increase over the initial grant level) being
attained between March 24, 2006 and March 23, 2008 and which must be sustained
for a period of 15 consecutive trading days. The value of those PSUs at the
trigger price of $25.31 would be $182,232. The process after vesting would be
identical in process to that described above with the payout values of the PSUs
set by the Novelis share price prior to the payout. This would then be followed
by the third tranche amount listed in your award documents and be handled in the
identical fashion as the initial two tranches.
Needless to say, I am pleased to announce the vesting of this initial component
of the Founders Grant Award. Clearly the focus needs to be on continuing to
drive shareholder value and we believe this award to you will help convey this
message in a personal way! The focus on results we have held to date has driven
the share price improvements which have led to this initial tranche vesting. We
must continue to keep our focus on our three key near term goals 1) Make the
Plan, 2) De-Lever the Company, and 3) Organize for Success! By doing so I am
confident we can not only make our existing shareholders pleased with their
investment in us, but also attract new investors and further improving share
performance and thereby driving the additional vesting of the remainder of this
award!
Thanks for your continued support!
Brian

